DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response filed 06/15/2022 is acknowledged.
Claims 1-17 and 20-22 are pending.
Claims 1-8, 16-17 and 20-21 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/18/2022.
	Claims 9-15 and 22 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Rejections Withdrawn
The rejection of claims 12, 13, 14, and 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn because of Applicant’s amendment.
The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn because of Applicant’s amendment.
The rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention has been withdrawn because of Applicant’s amendment.
The rejection of claims 9, 10, 12, 13 and 22 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Amoroso, US 20130253663 A1 has been withdrawn because of Applicant’s amendment.
The rejection of claims 9-10, 12, 13, and 15 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Purdy, US 20070237973 A1 has been withdrawn because of Applicant’s amendment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 9-15 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Rejections Responsive to Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-15 and 22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claim 9 includes the limitation: wherein the first tubular, porous, biodegradable polymer matrix is less porous than the second tubular, porous, biodegradable polymer matrix.
Applicant has indicated support for the amendments can be found throughout the application, for example in paragraph 0046, 0047, and 0074, the original claims, and FIGS. 10A-10D of the as filed application. 
However, while 0046 discloses the porosity can vary from layer to layer, there is no disclosure of the first tubular, porous, biodegradable polymer matrix being less porous than the second tubular, porous, biodegradable polymer matrix. The relative porosity between the first and second layer does not appear to be disclosed in 0046, 0047, and 0074, the original claims, and FIGS. 10A-10D of the as filed application, and the examiner is unable to find support for the limitation at issue. 
Claim 10 recites wherein the porosity of the first tubular, porous, biodegradable polymer matrix is such that cells are substantially prevented from migrating into the first tubular, porous, biodegradable polymer matrix. The specification does not appear to teach the concept of preventing cell migration in combination with porosity. Instead, the concept of pore size is disclosed as the feature which functions as a barrier to cell infiltration. See, e.g., paragraph 0079 of PGPUB US 20210085834 A1.
Claims 11-15 and 22 depend from claim 9 and do not cure this deficiency.
The specification did not convey with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 12, 13, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amoroso, US 20130253663 A1 in view of Wang, US 20140309726 A1 and Pradas, US 20170281826.
Applicable to claim 9: 
Amoroso teaches a biohybrid scaffold formed into a tubular structure (Amoroso, e.g., 0094). The scaffold comprises a biodegradable, biocompatible elastomeric polymer as a first layer, an ECM derived gel as a second layer, and a biodegradable, biocompatible, elastomeric polymer as a third layer (Amoroso, e.g., 0010). See also Amoroso, e.g., 0084 and Fig. 2, and claim 27. Amoroso teaches the biodegradable, elastomeric polymer is porous (Amoroso, e.g., 0076). The process of electrospinning results in a matrix which appears to be inherently porous (Amoroso, e.g., 0078). 
Amoroso teaches the device having a suture retention strength overlapping with the claimed range. See Amoroso, e.g., Fig. 24 showing suture retention strength results greater than 2N.
Amoroso does not expressly teach the thickness of the first tubular, porous, biodegradable polymer matrix is at least 100 microns.
Wang teaches biodegradable vascular graft scaffolds for tissue engineering containing a biodegradable scaffold tubular core and a biodegradable polyester electrospun sheath surrounding the core. Heparin coats the scaffold to provide thromboresistant properties. See Wang, e.g., Abstract.
Wang teaches the scaffold or graft having dimensions selected according to intended use and similar to those of the host tissue in which the scaffold/graft is intended to replace (Wang, e.g., 0046). Wang teaches the device having an inner diameter of less than 6 mm (Wang, e.g., 0004), including between 1 mm and 5 mm (Wang, e.g., 0046). Wang teaches an inner diameter of about 1000 micron or about 2000 micron which correspond to the 1mm and 2mm recited in claim 14 (Wang, e.g., 0046). 
Wang teaches the total thickness of the graft/scaffold ranging from 100 micron to about 500 microns, e.g., about 290 microns (Wang, e.g., 0047). This corresponds to the total thickness of from 200 micron to 1 mm recited in claim 14.  Wang teaches the thickness of the sheath ranging from between about 5 microns to about 30 microns (Wang e.g., 0043). Since Wang teaches a total wall thickness ranging from about 100 microns to about 500 microns, and one of those layers (sheath) is between about 5 microns to about 30 microns, this means it was understood the second polymer matrix is the total thickness minus the thickness of the sheath. For example, the second polymer matrix would have a thickness ranging from 100-30=70 microns to 500-30=470 microns. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to combine the teachings of Amoroso and Wang to arrive at a device having first and second polymer matrix, wherein the first polymer matrix has a thickness ranging from 70 to 470 microns with a reasonable expectation of success. The range recited in claim 9 overlaps with the range suggested in Wang for the first layer of the device. The inner diameter and total thickness recited in claim 14 overlap with the ranges suggested by Wang. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2145.05, I. The skilled artisan would have been motivated to dimension the device according to the intended use and tissue dimensions the device was intended to replace as recommended by Wang with a reasonable expectation of success. This the use of known techniques to improve similar devices in the same way. The skilled artisan would have used the general guidance provided by Wang to achieve the blood vessel replacement embodiment taught by Amoroso. 
Each of the claimed ranges are within the ranges generally suggested in Wang. For example the skilled artisan would have been motivated to dimension each of the layers so that the sum of the layers was within the wall thickness range suggested by Wang. That is, to achieve a wall thickness of between about 100 micron and 500 micron, the skilled artisan would have dimensioned the thickness of each of the layers within the range of 100 to 500 microns depending on the number of layers making up the wall with a reasonable expectation of success. Since Wang teaches a bilayer structure having a wall thickness of 100 to 500 microns, the thickness of each layer was a result effective parameter the skilled artisan would have optimized to achieve a desired wall thickness. 
The combined teachings of Amoroso and Wang do not expressly teach wherein the first tubular, porous, biodegradable polymer matrix is less porous than the second tubular, porous, biodegradable polymer matrix. 
Pradas teaches biohybrid tubular scaffolds (Pradas, e.g., 0002). Like those of Amoroso, Pradas’ tubular scaffolds have three layers (Pradas, e.g., Abstract and Fig. 1) wherein the three layers are configured with a different porosity (Pradas, e.g., 0026). This configuration offers several benefits including a more controlled pore distribution, preventing migration of grafted cells, and protects grafted cells from host cells, while allowing the flow of nutrients, cytokines, and other molecular signals involved in cellular communication and regulation (Pradas, e.g., 0056-0057).
Since Amoroso teaches scaffolds comprising cells (Amoroso, e.g., 0086 and 0095), e.g., that express neurotropic agents (Amoroso, e.g., 0071), the skilled artisan would have found Pradas’ technique of configuring the layers with a porosity useful for improving Amoroso’s cell containing scaffolds in the same way. Amoroso teaches the porosity of the device may be advantageously adjusted (Amoroso, e.g., 0076)
It would have been obvious before the effective filing date of the presently claimed invention to modify three-layer scaffolds understood from Amoroso and Wang by configuring the porosity of each layer as taught by Pradas to improve the scaffolds in the same way. The skilled artisan would have been motivated to make this modification to obtain the improvements suggested by Pradas, i.e., prevent migration of grafted cells and protect grafted cells from host cells, while allowing the flow of nutrients, cytokines, and other molecular signals involved in cellular communication and regulation. The skilled artisan would have had a reasonable expectation of success since Amoroso indicates the porosity of the device may be optimized. 
Applicable to claim 10: Pradas teaches the porosity of the device is optimized to prevent migration of cells and prevents host cells from interacting physically with the interior (Pradas, e.g., 0056). It would have been obvious before the effective filing date of the presently claimed invention to optimize the porosity of the first layer in a scaffold as suggested by the combined teachings of Amoroso and Wang to prevent migration of cells as suggested in Pradas with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to protect grafted cells from host cells, e.g., when the grafted cells are not autologous to the host, while allowing exchange of nutrients and cell products such as cytokines as suggested in Pradas. The skilled artisan would have had a reasonable expectation of success since Amoroso indicates the porosity of the device may be optimized.
Applicable to claim 12: Amoroso teaches the scaffold comprising a tubular, porous biodegradable polymer matrix but does not expressly teach the second matrix is prepared by thermally induced phase separation. However, this is a product by process limitation. Since the structure implied by the process does not appear to be distinct from the porous, biodegradable polymer matrix of Amoroso, the scaffold of Amoroso is found to meet this limitation. 
Applicable to claim 13: Amoroso teaches the porous, biodegradable polymer matrix comprised of polymers recited in claim 13, e.g., PEUU, PEEUU, and PCUU (Amoroso, e.g., claim 24). See also Amoroso, e.g., 0061.
Applicable to claim 14: The inner diameter and total thickness recited in claim 14 overlap with the ranges suggested by Wang. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2145.05, I.
Applicable to claim 15: Wang teaches the inclusion of a heparin coating for anticoagulant properties (Wang, e.g., 0029 and 0065). 
Accordingly, the subject matter of claims 9, 10, 12, 13, 14, and 15 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Amoroso, US 20130253663 A1 in view of Wang, US 20140309726 A1 and Pradas, US 20170281826 as applied to claims 9, 10, 12, 13, 14, and 15 above, and further in view of Mi, Industrial & Engineering Chemistry Research, 55, 2016.
This rejection is made in the alternative since Amoroso does not expressly teach wherein the second tubular, porous, biodegradable polymer matrix is prepared by thermally induced phase separation. While this process does not appear to imply any patentable structural difference in the scaffold, to the extent that thermally induced phase separated layers result in a structural difference, Mi cures this defect.
Applicable to claim 12: Amoroso do not expressly teach either of the tubular, porous biodegradable polymer matrix prepared by thermally induced phase separation. This is a product by process limitation. To the extent that layers prepared by thermally induced phase separation are distinct from electrospun or electrospraying, Mi teaches multilayer graft materials comprising a layer prepared by thermally induced phase separation (TIPS). See Mi, e.g., Abstract. Mi teaches grafts comprising a layer prepared by TIPS have great potential to be used as vascular grafts, in part because the tips layer has a high porosity and pore interconnectivity which facilitates cell penetration (Mi, e.g., pg. 891, Conclusion). In combination with layers prepared by electrospinning, grafts containing a TIPS layer shows good mechanical properties, e.g., Young’s modulus, suture retention and burst pressure, while allowing cell ingrowth needed to permit tissue growth (Mi, e.g., pg. 883, bridging ¶). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a scaffolding as understood from Amoroso, Wang, and Pradas by employing a polymeric layer prepared by a TIPS process to improve the scaffold in the same way suggested by Mi with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification to improve the tissue growth properties due to the high porosity and pore interconnectivity offered while maintaining mechanical properties necessary for use as a blood vessel scaffold including Young’s modulus, suture retention, and burst pressure. The skilled artisan would have had a reasonable expectation of success since Amoroso teaches three-layer composites for replacing blood vessels like those of Mi.
Accordingly, the subject matter of claims 9 and 12 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Amoroso, US 20130253663 A1 in view of Wang, US 20140309726 A1 and Pradas, US 20170281826 as applied to claims 9, 10, 12, 13, 14, and 15 above, and further in view of Dall’Olmo, Biomed Research International, 2014.
The combined teachings of Amoroso, Wang, and Pradas teaches a device according to claim 9 as enumerated above. 
Applicable to claim 11: Amoroso teaches the ECM may be derived from any tissue (Amoroso, e.g., 0048), but does not expressly teach ECM derived from vascular tissue. However, to the extent that the tissue source results in a distinct ECM gel, ECM derived from vascular tissue was known as evident from Dall’Olmo.
Dall’Olmo teaches vascular grafts containing blood vessel derived matrix (title) which contain ECM obtained from small intestinal submucosa, carotid artery, or aorta (Dall’Olmo, e.g., pg. 2:c1:¶ 2 and c2:2.3:Acellular Matrices). Thus, vascular derived ECM was a known alternative for intestinal derived ECM, and used for graft materials like those of Amoroso, e.g., blood vessel replacement. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a scaffold as understood from Amoroso, Wang, and Pradas using ECM derived from vascular tissue as suggested by Dall’Olmo with a reasonable expectation of success. This modification may be viewed as the substitution of one known tissue derived ECM for another where each was known and used for the same purpose. The skilled artisan would have had a reasonable expectation of success since Amoroso teaches the ECM material may be derived from any type, and because Amoroso teaches the scaffolding may be used to replace blood vessels. 
Accordingly, the subject matter of claims 11 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Amoroso, US 20130253663 A1 in view of Wang, US 20140309726 A1 and Pradas, US 20170281826 as applied to claims 9, 10, 12, 13, 14, and 15 above, and further in view of Neal, US 20170007388.
The combined teachings of Amoroso, Wang, and Pradas teach an implant according to claim 9, wherein the device is packaged, but do not expressly teach a foil, plastic pouch or container. 
Neal teaches packaging for surgical instruments wherein the device is packaged in a plastic container (Neal, e.g., claim 9). Neal teaches the packaging maintains sterility of the device (Neal, e.g., claim 10). 
It would have been obvious before the effective filing date of the presently claimed invention to package a tubular scaffold suggested by Amaroso, Wang, and Pradas in a plastic container as understood from Neal with a reasonable expectation of success. The skilled artisan would have been motivated to do so to maintain device sterility as suggested in Neal. The skilled artisan would have had a reasonable expectation of success because Amoroso teaches the device may be sterilized and packaged. 
Accordingly, the subject matter of instant claim 22 would have been obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 9-15 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10092676 in view of Wang, US 20140309726, Mi, Industrial & Engineering Chemistry Research, 55, 2016, Dall’Olmo, Biomed Research International, 2014, and Neal, US 20170007388. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach a scaffold comprising a matrix of biodegradable, biocompatible polymer, an ECM gel dispersed throughout the matrix and one or more layers of electrospun biodegradable, biocompatible polymer attached to the matrix and ECM gel forming a composite scaffold structure (claim 14). Claim 15 teaches the composite scaffold comprises the matrix of a biodegradable, biocompatible elastomeric polymer and an ECM-derived gel interspersed substantially evenly throughout the matrix sandwiched between two layers of the wet-electrospun biodegradable, biocompatible elastomeric polymer.
The claims of the reference patent do not expressly teach the tubular arrangement of claim 9. The claims of the reference patent do not teach the first layer thickness is at least about 100 microns. The claims of the reference patent do not expressly teach the dimensions of claim 14. 
However, these defects are cured by Wang, the teachings of which are enumerated above. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to form a scaffold as claimed by the reference patent in a tubular configuration as suggested in Wang with a reasonable expectation of success. The skilled artisan would have been motivated to do so to arrive at a scaffold useful for repairing blood vessels as taught by Wang. Further, the general guidance regarding dimensions as found in Wang would have prompted one skilled in the art to modify dimensions of the device to emulate the blood vessel dimensions being replaced. Each of the claimed ranges are within the ranges generally suggested in Wang. For example the skilled artisan would have been motivated to dimension each of the layers so that the sum of the layers was within the wall thickness range suggested by Wang. That is, to achieve a wall thickness of between about 100 micron and 500 micron, the skilled artisan would have dimensioned the thickness of each of the layers within the range of 100 to 500 microns depending on the number of layers making up the wall with a reasonable expectation of success. Since Wang teaches a bilayer structure having a wall thickness of 100 to 500 microns, the thickness of each layer was a result effective parameter the skilled artisan would have optimized to achieve a desired wall thickness. 
Wang teaches the total thickness of the graft/scaffold ranging from 100 micron to about 500 microns, e.g., about 290 microns (Wang, e.g., 0047). This corresponds to the total thickness of from 200 micron to 1 mm recited in claim 14.  Wang teaches the thickness of the sheath ranging from between about 5 microns to about 30 microns (Wang e.g., 0043). Since Wang teaches a total wall thickness ranging from about 100 microns to about 500 microns, and one of those layers (sheath) is between about 5 microns to about 30 microns, this means it was understood the second polymer matrix is the total thickness minus the thickness of the sheath. For example, the second polymer matrix would have a thickness ranging from 100-30=70 microns to 500-30=470 microns. 
The range recited in claim 9 overlaps with the range suggested in Wang for the first layer of the device. The inner diameter and total thickness recited in claim 14 overlap with the ranges suggested by Wang. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2145.05, I.
Applicable to claim 14: The inner diameter and total thickness recited in claim 14 overlap with the ranges suggested by Wang. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2145.05, I.

The reference patent claims in combination with Wang do not expressly teach the device in a suitable packaging. However, this defect is cured by the teachings of Neal enumerated above. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to package a device as claimed in the reference patent modified by Wang with a reasonable expectation of success. The skilled artisan would have been motivated to do so to protect the sterility of the device as suggested by Neal.
The reference patent claims in combination with Wang do not expressly teach the ECM gel derived from vascular tissue. However, this defect is cured by the teachings of Dall’Olmo enumerated above. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to use ECM derived from vascular tissue as the ECM in the reference patent claims modified by Wang with a reasonable expectation of success. The skilled artisan would have been motivated to do so since Dall’Olmo suggests ECM derived from vascular tissue as effective for the replacement of blood vessels.
The reference patent claims in combination with Wang do not expressly teach the second tubular polymer matrix prepared by thermally induced phase separation. However, this defect is cured by the teachings of Mi enumerated above. 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a device as claimed in the reference patent modified by Wang by forming at least one of the porous polymer matrix layers using thermally induced phase separation as found in Mi with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification with a reasonable expectation of success since Mi teaches grafts comprising a layer prepared by TIPS have great potential to be used as vascular grafts, in part because the tips layer has a high porosity and pore interconnectivity which facilitates cell penetration.
Accordingly, the subject matter of claims 9-15 and 22 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615    



/SUSAN T TRAN/Primary Examiner, Art Unit 1615